



Exhibit 10.47




GUARANTOR JOINDER AGREEMENT
This Guarantor Joinder Agreement (this "Agreement") dated as of November 2, 2015
is made by each of the parties on Schedule I hereto (the "Additional
Guarantors"), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the "Administrative Agent") for the Lenders under the Credit
Agreement referred to below.
RECITALS
WHEREAS, reference is made to the Credit Agreement dated as of March 31, 2015,
as amended (the "Credit Agreement"), among New Steris Limited, which, as of the
date hereof, has been converted to STERIS plc ("New HoldCo"), as a Borrower,
STERIS Corporation ("STERIS"), as a Borrower and a Guarantor, the other
Guarantors parties thereto from time to time, the Lenders parties thereto and
the Administrative Agent.
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;
WHEREAS, each Additional Guarantor (other than New HoldCo) is a Subsidiary of
the Reporting Entity;
WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances; and
Accordingly, the parties hereto agree as follows:
Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a "Guarantor" under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.
Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 5. Miscellaneous. This Agreement shall constitute a "Loan Document" for
all purposes of the Credit Agreement and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.




SOLAR NEW US HOLDING CO, LLC
SOLAR NEW US PARENT CO, LLC
SOLAR US ACQUISITION CO, LLC


By:    /s/ Michael J. Tokich            
Name: Michael J. Tokich
Title:    President




STERIS PLC


By:    /s/ Michael J. Tokich            
Name: Michael J. Tokich
Title:    Senior Vice President, Chief
Financial Officer and
Treasurer






Acknowledged:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By: /s/ Brendan Korb            
Name: Brendan Korb
Title: Vice President


  



























--------------------------------------------------------------------------------







Schedule I
Legal Name
Type of Entity
Jurisdiction of Organization
 
 
 
Solar New US Holding Co, LLC
limited liability company
Delaware
Solar New US Parent Co, LLC
limited liability company
Delaware
Solar US Acquisition Co, LLC
limited liability company
Delaware
STERIS plc
public limited company
England and Wales








